

116 S4370 IS: Stop Theft of Intellectual Property Act of 2020
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4370IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Grassley (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo designate any alien who is or has been engaged in economic espionage or the misappropriation of trade secrets inadmissible and deportable.1.Short titleThis Act may be cited as the Stop Theft of Intellectual Property Act of 2020.2.Immigration consequences of trade secret theft and economic espionage(a)InadmissibilitySection 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended—(1)in subparagraph (A)(i)—(A)by striking (I) to violate and inserting that violates; and(B)by striking or (II) and all that follows and inserting a semicolon; and(2)by adding at the end the following:(H)Theft of sensitive information or trade secretsAny alien who a consular officer, the Secretary of Homeland Security, the Secretary of State, or the Attorney General knows, or has reasonable grounds to believe—(i)has engaged in, is engaging in, or is seeking admission to the United States to engage in any activity that—(I)violates or evades any law prohibiting the export from the United States of goods, technology, or sensitive information; or(II)violates any law of the United States relating to the theft or misappropriation of trade secrets or economic espionage; or(ii)has been convicted of conspiracy related to an activity described in clause (i),is inadmissible..(b)DeportabilitySection 237(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4)) is amended—(1)in subparagraph (A)(i), by striking or to violate or evade any law prohibiting the export from the United States of goods, technology, or sensitive information, and inserting a semicolon; and(2)by adding at the end the following:(G)Theft of sensitive information or trade secretsAny alien who—(i)has engaged, is engaged, or at any time after admission engages in any activity that—(I)violates or evades any law prohibiting the export from the United States of goods, technology, or sensitive information; or(II)violates any law of the United States relating to the theft or misappropriation of trade secrets or economic espionage; or(ii)has been convicted of conspiracy related to an activity described in clause (i),is deportable..3.Annual report of inadmissible and deportable foreign nationalsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security, in cooperation with the Attorney General, shall submit a report to the Chair and Ranking Member of the Committee on the Judiciary of the Senate and of the Committee on the Judiciary of the House of Representatives that identifies—(1)the nationality and visa admission category of each of the foreign nationals who was determined, during the reporting period, to be inadmissible under section 212(a)(3)(H) of the Immigration and Nationality Act, as added by section 2(a), or deportable pursuant to section 237(a)(4)(G) of such Act, as added by section 2(b); and(2)the research institutions, United States private industries, United States Government agencies, and taxpayer-funded organizations with which such foreign nationals were associated. 